                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HUGO E MIRANDA, Husband and Wife;
and HERMINIA MIRANDA, Husband
and Wife;                                                 8:19CV267

                  Plaintiffs,
                                                           ORDER
      vs.

CLASSIC CONCEPTS
CONSTRUCTION, LLC, JOHN
BENEFIELD, and PRAIRIE
ENGINEERING, INC.,

                  Defendants.



       IT IS ORDERED that the motion to withdraw filed by Byron A. Bowles and
Alan T. Fogleman, as counsel of record for Defendant Prairie Engineering, Inc.
(Filing No. 31), is granted.

      Byron A. Bowles and Alan T. Fogleman shall no longer receive electronic
notice in this case.


     Dated this 3rd day of February, 2020.


                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
